Citation Nr: 0808223	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-38 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a right ear 
perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) in Hartford, Connecticut.

The Board reopened and remanded the matter on appeal to the 
RO in February 2007 for additional development. The RO 
accomplished the development directed in the remand and 
returned the case to the Board for further appellate review.

In light of the veteran's advanced age, his appeal has been 
advanced on the Board's docket pursuant to the provisions of 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. The veteran had a perforated right eardrum that preexisted 
his entry into active service.

2. The veteran's perforated right eardrum was aggravated 
during service.


CONCLUSION OF LAW

A preexisting perforated right eardrum disorder was 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). Inasmuch as the Board is allowing the claim 
on appeal, the veteran will not be prejudiced by the Board's 
decision even if the duty to notify and duty to assist 
provisions contained in the law were not completely 
satisfied.

Background

Service medical records reveal that the veteran was treated 
in April 1952 for chronic suppurative otitis media of the 
right ear. It was noted that the veteran had a lifelong 
history of ear infections. The entry indicated the veteran 
had a history of a perforated tympanium since age five. The 
veteran reported that he got otitis media every time water 
got in his ear. The present episode started with swimming 
detail. The veteran was transferred to Camp Lejeune for 
further treatment.

Hospital notes from Camp Lejeune indicate that the veteran's 
ear was not draining and the ear remained dry. In May 1952, 
the veteran was discharged to duty. It was noted that his was 
a permanent disability, that the appellant should not be used 
where acute hearing was required, and that he should not be 
exposed to loud noises. The ear was to be kept dry and not 
subjected to water and adverse weather conditions.

The veteran was evaluated in November 1952. His ear drum was 
dry and he was fit for duty. The veteran was to avoid getting 
water in his ear. In January 1953, the veteran was referred 
to ear nose and throat clinic. It was noted that he had a 
large perforation of the right tympanic membrane. It was 
noted that the veteran was to avoid swimming the rest of the 
time in the Marines and the rest of his life for that matter.

Private medical records from Eiji Yanagisawa, M.D., F.A.C.S., 
include a December 2004 letter in which he wrote:

I have treated [the veteran] for a right 
ear condition over a period of years.  In 
my medical opinion, it is likely that his 
condition was aggravated and worsened 
while he was in the military.

At an August 2007 VA examination the veteran reported a 
childhood history of a perforated tympanic membrane and the 
aforementioned ear related problems in service.  He continued 
to have earaches and was currently under a physician's care.  
Examination revealed an active tympanic membrane perforation.

The examiner noted that most tympanic membrane perforations 
heal naturally. The small percentage that do not tend to 
remain the same size.  Exposure to water or any fluid which 
is not clean could cause infections.  The veteran reported 
recurring infections following service, and the claims file 
documents an admission to the military hospital for exposure 
to water in his right ear. The examiner noted that:

It is the opinion of this writer that 
[the veteran's] exposure to water in the 
military aggravated his pre existing 
right (tympanic membrane) perforation at 
that time.

The RO requested an addendum to the examination by the VA 
examiner addressing the baseline level of the veteran's 
impairment and the increased manifestations which were 
proximately due to service.  In a September 2007 addendum the 
examiner essentially stated that he had provided a clearly 
stated opinion and could not add any additional information.

Analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110. In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty. Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 C.F.R. § 
3.306(b); see also Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991). 

The veteran acknowledges that his perforated right ear drum 
disability began in childhood prior to service.  Based on the 
service medical records and the veteran's statements, the 
Board finds clear and unmistakable evidence that the 
perforated right ear drum disability existed prior to 
service.  The appellant, however, argues that his disability 
was aggravated by his military service.  The service medical 
records note that the disability existed prior to service and 
that during service the veteran's right ear was treated for 
an infection caused by water exposure.

While the appellant's perforated right ear drum disability 
predated service, the veteran may be awarded service 
connection based on in-service aggravation.  In order to 
establish service connection the veteran must provide 
evidence of a current disability, an in-service aggravation, 
and a nexus between the current disability and an in-service 
aggravation.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during service.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. § 3.306.

The veteran submitted a December 2004 letter from Dr. 
Yanagisawa who opined that it was likely that the veteran's 
right ear condition was aggravated and worsened while in the 
military.  In August 2007, a VA examiner opined that exposure 
to water in the military aggravated the pre existing right 
tympanic membrane perforation.

The medical evidence is far from conclusive with respect to 
the issue on appeal.  However, VA has not failed to meet the 
burden of showing no in-service aggravation of the preservice 
disability.  Indeed, the evidence is at least in a state of 
equipoise relative to the question of aggravation of the 
perforated right ear drum disability.  Thus, service 
connection for perforated right ear drum disability is 
warranted.


ORDER

Entitlement to service connection for a perforated right ear 
drum disability is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


